Citation Nr: 1234394	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the period prior to April 4, 2012, and in excess of 50 percent for the period beginning April 4, 2012, for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes the Veteran requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in January 2011 at the St. Louis RO.  The Veteran testified at that time and the hearing transcript is of record.

In a May 2012 supplemental statement of the case and a May 2012 DRO rating decision, it was determined it was clear and unmistakable error to evaluate the Veteran's right and left foot pes planus separately; the Veteran should have been evaluated as having bilateral pes planus.  The Veteran was then provided an initial evaluation of 30 percent for the period beginning October 22, 2008, and 50 percent for the period beginning April 4, 2012, for bilateral pes planus.  Although the increase represents a grant of benefits, a decision awarding a higher evaluation, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

In the April 2012 VA examination, the examiner referred to a podiatry follow-up dated January 23, 2012, and a podiatry evaluation dated March 15, 2010.  However, a review of the claims file reveals that there are no treatment records, VA or private, dated or described as such.  Accordingly, information and appropriate authorization regarding treatment for the Veteran's foot condition, to include bilateral pes planus, on or around those dates must be obtained from the Veteran.  Thereafter, attempts must be made to obtain those records.  Since the claims file is being returned, it should be updated to include any treatment records compiled since April 2012.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board acknowledges the Veteran was afforded an examination in April 2012.  However, if new records are associated with the claims file over the course of this remand, the Veteran should be afforded another VA examination, to include a review of the complete claims file.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive).  

If the Veteran is afforded a new VA examination, the examiner must determine the severity of the Veteran's pes planus for the entire period on appeal, and the report must include a retrospective medical opinion addressing the nature and severity of the Veteran's pes planus symptoms for the period beginning October 22, 2008.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and/or private, who may possess additional records pertinent to his claim.  The Veteran should be specifically asked to identify any VA or private records of treatment for his foot condition, to include bilateral pes planus, on or around March 15, 2010 and January 23, 2012.  After securing proper authorization, attempt to obtain and associate with the claims file those treatment records.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  If, and only if, additional treatment records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bilateral pes planus during the entire period on appeal, beginning October 22, 2008.  The claims file should be made available for review of pertinent documents therein in connection with the examination, and the examiner is requested to note such review was accomplished.  All indicated tests and studies should be performed.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


